DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2022 has been entered.
Response to Amendments
The amendments filed with the written response received on November 23, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 7, and 23 have been amended; claims 13-20 and 22 are canceled; and claim 24 has been added. Accordingly, claims 1-12, 21, and 23-24 are pending in this application with an action on the merits to follow regarding claims 1-12, 21, and 23-24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Atta US 9955749.
Regarding independent Claim 1, Van Atta discloses a footwear article (Abstract) comprising: a sole (Col. 11, l. 16-26; Fig. 19, #1900), comprising an outsole (Col. 11, l. 16-26; Fig. 19, #1905), a midsole (Col. 11, l. 16-26; Fig. 19, #1910), and an insole (Col. 11, l. 16-26; Fig, 19, #1915); an arch support member (Fig. 9, #125/800, Fig. 19 #1920) connected to (Fig. 8; Col. 8, l. 41-43) and provided above an upper surface of the midsole (Fig. 8 shows the arch support member #800 [which contains arch cushion towers #820] has sections that are provided above the midsole #115; further see Fig. 19, arch support member #1925 with towers #1930 above midsole #1905) at a medial side arch region of the midsole (Fig. 11 shows the arch support member #1030 located in the medial side arch region of the shoe and Fig. 19 shows the arch support member #1925 connected to midsole #1910), the arch support member comprising a plurality of arch cushion towers (Fig. 19, #1930; also seen in Fig. 11, #1035 against the arch of a foot) extending upwards from an upper surface of the midsole (Fig. 4 shows the arch cushion towers #215 extending upward from the midsole #300), the plurality of arch cushion towers each having an arcuate and/or angled upper surface (Figs. 2-4 & 19 show the upper surface of arch cushion towers #215/1930 are arcuate), and the plurality of arch cushion towers each having a lower portion (Fig. 6 & 8, #210/830) integrally connected to the midsole (Col. 7, l. 55-67 discusses the arch support member lower portion #210/830 being sandwiched within the sole structure thereby being formed into a single piece with the midsole; also see Figs. 4, 8, and 19); and the upper (Fig. 1, #105) affixed to the midsole (Col. 4, l. 59-65); wherein the insole 
Regarding Claim 3, Van Atta discloses the footwear article of claim 1, wherein the arch support member is formed integrally with the midsole (Col. 7, l. 55-67 discusses the arch support member lower portion #210/830 being sandwiched within the sole structure thereby being formed into a single piece with the midsole; also see Figs. 4, 8, and 19).
Regarding Claim 4, Van Atta discloses the footwear article of claim 1, wherein each of the plurality of arch cushion towers is individually compressible (Fig. 18 shows each tower being individually compressed).
Regarding Claim 5, Van Atta discloses the footwear article of claim 1, wherein the arch cushion support member is formed from one or more cushioning materials (Col. 5, l. 36-67 – Col. 6, l. 1-2; as the arch support member is part of the sole structure, it may be made of any number of the cushioning materials listed; see also Col. 10, l. 56-67).
Regarding Claim 6, Van Atta discloses the footwear article of claim 5, wherein at least a portion of the arch cushion support member is formed from ethylene-vinyl acetate foam (Col. 5, l. 55-66 as the arch cushion support member #215/210 is part of 
Regarding Claim 23, Van Atta discloses the footwear article of claim 1, wherein the plurality of arch cushion towers are arranged in rows (Fig. 19 shows arch cushion towers #1930 are arranged in rows).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Atta.
Regarding independent Claim 7, Van Atta discloses a sole (Col. 11, l. 16-26; Fig. 19, #1900) for a footwear article (Abstract), the sole comprising: an outsole (¶Col. 11, l. 16-26; Fig. 19, #1905) having a lower surface (Van Atta Annotated Fig. 6) and an upper surface (Fig. 2, #130), the lower surface of the outsole comprising a plurality of tread elements (Fig. 7 shows tread elements #205 extending from the bottom of the sole), wherein the lower surface of the outsole includes a toe end (Van Atta Annotated Fig. 6) and a heel end (Van Atta Annotated Fig. 6), and a medial area (Van Atta Annotated Fig. 6) between the toe end and the heel end (Van Atta Annotated Fig. 6 shows the medial area between the toe end and the heel end), a midsole affixed to the upper surface of the outsole (Col. 7, l. 63-66); an arch support member (Fig. 8, #830, 

Regarding Claim 9, the modified sole for the article of footwear of Van Atta discloses the sole for the footwear article of claim 7, wherein the arch support member is formed integrally with the midsole (Col. 7, l. 55-67 discusses the arch support member 210 being sandwiched within the sole structure thereby being formed into a single piece with the midsole; also see Figs. 4, 8, and 19).
Regarding Claim 10, the modified sole for the article of footwear of Van Atta discloses the sole for the footwear article of claim 7, wherein each of the plurality of arch cushion towers is individually compressible (Fig. 18 shows each tower being individually compressed).
Regarding Claim 11, the modified sole for the article of footwear of Van Atta discloses the sole for the footwear article of claim 7, wherein the arch cushion support member is formed from one or more cushioning materials (Col. 5, l. 36-67 – Col. 6, l. 1-2; as the arch support member is part of the sole structure, it may be made of any number of the cushioning materials listed; see also Col. 10, l. 56-67).
Regarding Claim 12, the modified sole for the article of footwear of Van Atta discloses the sole for the footwear article of claim 11, wherein at least a portion of the arch cushion support member is formed from ethylene-vinyl acetate foam (Col. 5, l. 55-66 as the arch cushion support member is part of the sole structure which includes the midsole, it may be made of EVA as stated on line 65).
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Atta as applied to Claims 1 and 7 above, and further in view of Cooper US 9930929.
Regarding Claim 2, Van Atta teaches the footwear article of claim 1, but does not expressly disclose wherein the arch support member is connected to the midsole by one or more of a chemical adhesive or a plastic weld.
Cooper teaches an arch support member (Col. 5, l. 7-10 discusses the arch support member being a part of the outsole of the shoe) is connected to the midsole (Col. 6, l. 18-23 discusses how the outsole is connected to the midsole) by one or more of a chemical adhesive or a plastic weld (Col. 6, l. 18-23 discusses the outsole connecting to the midsole via an adhesive).
Both Van Atta and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Van Atta with the teachings of Cooper such that the arch support member of Van Atta would be adhesively attached to the midsole so that the arch support member would not break off from the shoe when under physical stress and the shoe would not fall apart when in use.
 Regarding Claim 8, Van Atta teaches the footwear article of claim 7, but does not expressly disclose wherein the arch support member is connected to the midsole by one or more of a chemical adhesive or a plastic weld.
Cooper teaches an arch support member (Col. 5, l. 7-10 discusses the arch support member being a part of the outsole of the shoe) is connected to the midsole (Col. 6, l. 18-23 discusses how the outsole is connected to the midsole) by one or more 
Both Van Atta and Cooper teach analogous inventions in the art of footwear with sole structures. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Van Atta with the teachings of Cooper such that the arch support member of Van Atta would be adhesively attached to the midsole so that the arch support member would not break off from the shoe when under physical stress and the shoe would not fall apart when in use.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Atta, as applied to Claim 1 above, further in view of Terasaki US 4045886.
Regarding Claim 21, Van Atta discloses the footwear article of claim 1, but does not expressly disclose wherein arch support member is provided only at the medial side arch region of the midsole.
Terasaki teaches an arch supporter for shoes wherein arch support member (Fig. 1, #2) is provided only at the medial side arch region (Fig. 1 shows the arch supported in the medial side arch region) of the midsole (Fig. 1, #1)
Both Van Atta and Terasaki teach analogous inventions in the art of footwear with arch supports. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Van Atta with the teachings of Terasaki such that the arch support member of Van Atta would only be located in the medial side arch region for wearers with high arches who only want to feel the cushioning towers in the arch area of their feet, thereby reducing sensory over-stimulation from multiple cushioning towers.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Atta, as applied to Claim 1 above.
Regarding Claim 24, Van Atta discloses the footwear article of claim 1, wherein the outsole includes a lower surface (Van Atta Annotated Fig. 6) opposite the upper surface (Fig. 2, #130), and a plurality of tread elements (Fig. 7 shows tread elements #205 extending from the bottom of the sole) extending from the lower surface of the outsole (Fig. 7), ), wherein the lower surface of the outsole includes a toe end (Van Atta Annotated Fig. 6) and a heel end (Van Atta Annotated Fig. 6), and a medial area (Van Atta Annotated Fig. 6) between the toe end and the heel end (Van Atta Annotated Fig. 6 shows the medial area between the toe end and the heel end).
Van Atta does not expressly disclose where the tread elements proximate the toe end and the heel end extend further from the lower surface of the outsole than the tread elements proximate the medial area. However, Van Atta does disclose, “FIG. 9 is a… view of sensory feedback member 800 in a horizontally loaded condition. …FIG. 9 illustrates a ground surface 900 and a foot 905. …foot 905 is applying a horizontal force in the direction of a first arrow 910 while also applying a vertical load against ground 900. During this loading, projection 815 is compressed slightly and deflected in the direction of a second arrow 940 in a first substantially horizontal direction” (Col. 8, l. 52-60) and “…FIG. 11, a first sensory feedback member 1040 may be located in a portion of sole structure 1015 that is not in contact with skateboard 1005, and thus, may be unloaded and, consequently, not deflected. A second sensory feedback member 1045 may be in contact with edge 1025 of skateboard 1005. … second sensory feedback .



    PNG
    media_image1.png
    953
    775
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed November 23, 2021, with respect to the 35 USC 102 of Claims 7, 9-13, 15-20, and 22-23, and the 35 USC 103 of Claims 2, 8, and 14 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
	Applicant’s arguments, filed November 23, 2021, with respect to the 35 USC 102 of Claim 1 has been considered but is not persuasive.
The Applicant argues, “The applied references are not understood to disclose, teach or suggest the features of independent claim 1, particularly at least the feature(s) of "the plurality of arch cushion towers each having an arcuate and/or angled upper surface, and the plurality of arch cushion towers each having a lower portion integrally connected to the midsole" and "wherein the outsole is disposed such that an upper surface of the outsole covers the midsole including the lower portions of the arch cushion towers" (Remarks, Page 6, l. 15-20) with regards to being taught by Van Atta.
The Examiner respectfully disagrees. Van Atta discloses the plurality of arch cushion towers each having a lower portion (Fig. 6 & 8, #210/830) integrally connected to the midsole (Col. 7, l. 55-67 discusses the arch support member lower portion #210/830 being sandwiched within the sole structure thereby being formed into a single piece with the 
Applicant further argues, “Van Atta is directed towards an article of footwear having a sole with a plurality of apertures and a sensory feedback member having portions exposed and projecting through the apertures for making contact with the ground. … As shown in FIGS. 1 & 2 of Van Atta, the sensory feedback members 125 protrude through apertures 120 in the sole 110. Thus, the outsole (element 1905 in FIG. 19 of Van Atta) includes apertures or holes (element 1920 in FIG. 19) through which sensory feedback members (element 1925 in FIG. 19) extend so as to be able to contact the ground surface. Van Atta expressly does not disclose the outsole covering the sensory feedback members, as such modification would render Van Atta inoperable and defeat the primary purpose of the sensory feedback members. Thus, not only does Van Atta fail to disclose the subject matter of the present claims, but the present claims are not obvious in view of Van Atta because the skilled artisan would not be motivated to modify Van Atta as presently 
The Examiner respectfully disagrees. The invention as claimed only recites that the outsole is disposed such that an upper surface of the outsole (Fig. 2, #130) covers the midsole (Figs. 2-4, 7-9 show the upper surface #130 of the outsole #115 covering the lower surface of the midsole #300) including the lower portions of the arch cushion towers (Figs. 8-9 show the lower portion of the arch towers #830 are covered ¾ by the outsole #115). Therefore Van Atta meets this limitation as claimed. See 35 USC 102 rejection above.
Applicant submits that the dependent claims are patentable based on their dependencies from Claims 1 and 7; however, as discussed in the rejection below and in the arguments above, Claims 1 and 7 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller US 20110099845 A1 teaches a midsole with arch towers
Schindler et al. US 8178022 B2 teaches a footwear with chambers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732